DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 10/26/21 has been acknowledged.
Applicant amended Claim 1 by incorporating allowable limitation of Claim 9 into Claim 1, cancelled Claim 9, and amended Claims 12-14, 16-20 to overcome their objections, their rejection under 35 U.S.C. 112(b), or to correct typos. Applicant further persuasively argued regarding objections to the drawings presented by the previous office action.

Election/Restrictions and Status of Claims
Earlier, Clams 1-10 and 12-20 were examined on merits; these claims belong to a species chosen for examination in the reply to restriction requirements filed on 06/22/2021, while Clam 11 was earlier withdrawn from consideration with traverse as belonging to a non-chosen species.
Currently, the remaining examined claims are in condition for allowance. Claim 11, dependent on Claim 1, cannot be, however, rejoined with a set of allowable claims, since it belongs to the species that does not have a feature corresponding to a limitation of the original Claim 9 that was incorporated into the amended Claim 1. Accordingly Claim 11 is canceled by Examiner’ Amendment of this Office Action.
EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 11 has been cancelled - for the reason explained in the above subsection Election/Restriction.
Mr. Adam J. College, the Attorney for the application, approved the Examiner’ Amendment in an interview conducted 11/19/21.

Allowable Subject Matter
Claims 1-8, 10, and 12-20 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious the limitation: “a width of the support pattern decreases with increasing distance from the substrate, when measured in a second direction perpendicular to the first direction”, in combination with other limitations of the claim.
Re Claims 2-8 and 10: Claims 2-8 and 10 are allowed due to dependency on Claim 1.
Re Claim 12: The prior art of record, alone or in combination, fail to anticipate or render obvious a limitation: “widths of the support patterns in the second direction increase with increasing distance from the substrate”, in combination with other limitations of the claim.
Re Claims 13-17: Claims 13-17 are allowed due to dependency on Claim 12. 
Re Claim 18: The prior art of record, alone or in combination, either alone or in combination, do not anticipate and do not render obvious the limitation “the support patterns comprise a first support pattern between the vertical channel structures and a second support pattern between the cell contacts”, in combination with other limitations of the claim.
Re Claims 19-20: Claims 19-20 are allowed due to dependency on Claim 18.
The prior art of record include: Kanakamedala et al. (US 10,256,247), Jo et al. (US 2019/0172838), Lee et al. (US 2018/0130814), Oike et al. (US 2019/0371812), and Lee et al. (US 2015/0318301).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/19/21